OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 19 November 2021 has been entered. Claims 1-11 remain pending, with claim 11 having been previously withdrawn from consideration due to restriction requirement. 
An Examiner’s Amendment to the record, as well as Reasons for Allowance are set forth below. In consideration thereof, each and every objection and rejection previously set forth in the Non-Final Office Action filed 31 August 2021 (hereinafter “Non-Final Office Action”) is overcome and hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Agent of Record Belinda Lee on 10 February 2022.

Please cancel claim 4.
Please cancel claim 11, drawn to a non-elected invention without traverse.
Please replace claims 1-3 and 5-10 with the following corresponding claims:

A connection structure of a resin tube and a resin joint, where
the resin joint comprises:
	an outer cylinder molded from a resin material capable of transmitting laser light, and
	an inner cylinder molded from a resin material that is disposed facing an inner peripheral surface of the outer cylinder and forms an annular space between the inner peripheral surface of the outer cylinder and an outer peripheral surface of the inner cylinder, the annular space having an opening in one side in the axial direction for receiving an axial end of the resin tube;
wherein two or more annular protrusions that protrude in a radial direction and extend along an entire circumferential direction are formed in the annular space on the inner peripheral surface of the outer cylinder or the outer peripheral surface of the inner cylinder, the two or more annular protrusions having heights in the radial direction which are the same, axial cross-section shapes which are the same, and being spaced apart from one another in the axial direction by a portion of the inner peripheral surface of the outer cylinder or outer peripheral surface of the inner cylinder which is a linear shape parallel to the axial direction;
where the axial end of the resin tube is molded from a resin material capable of absorbing laser light;
wherein the axial end of the resin tube is inserted into the annular space and is deformed and compressed in the radial direction following the annular protrusions such that 
wherein the inner peripheral surface of the outer cylinder and the surfaces of the axial end of the resin tube in contact with and compressed against the inner peripheral surface of the outer cylinder are laser-welded;
where a difference between an inner diameter of the inner peripheral surface of the outer cylinder and an outer diameter of the annular protrusions formed on the outer peripheral surface 
a difference between an outer diameter of the outer peripheral surface of the inner cylinder and an inner diameter of the annular protrusions formed on the inner peripheral surface of the outer cylinder is smaller than the reference thickness of the resin tube, wherein the inner diameter of the annular protrusions is from a maximum height of the annular protrusions; and
where the resin material of the outer cylinder and the resin material of the inner cylinder both have a higher hardness than the axial end of the resin tube.

The connection structure of claim 1, wherein the two or more annular protrusions are formed on the outer peripheral surface of the inner cylinder, and wherein the axial cross section of the inner peripheral surface of the outer cylinder is formed into a linear shape parallel to the axial direction. 

The connection structure of claim 1, wherein the two or more annular protrusions are formed on the inner peripheral surface of the outer cylinder, and wherein the axial cross section of the outer peripheral surface of the inner cylinder is formed into a linear shape parallel to the axial direction.

The connection structure of claim 1, wherein the resin material of the outer cylinder and the resin material of the inner cylinder are the same, and the outer cylinder and the inner cylinder are integrally molded from the resin material.

The connection structure of claim 1, wherein the resin material of the outer cylinder and the resin material of the inner cylinder are different. 

The connection structure of claim 6, wherein the resin joint further comprises:
an outer cylinder member including the outer cylinder, and
an inner cylinder member including the inner cylinder and being joined to the outer cylinder member;
	wherein the outer cylinder member is molded from a resin material capable of transmitting laser light;
	wherein the inner cylinder member is molded from a resin material capable of absorbing laser light;
where at an axial bottom portion of the annular space, the inner cylinder member is in contact with the outer cylinder member, and wherein a contact surface between the inner cylinder member and the outer cylinder member is laser-welded.

The connection structure of claim 7, wherein at the axial bottom portion of the annular space, the outer cylinder member, the inner cylinder member, and the resin tube are in contact with each other and are laser-welded. 

The connection structure of claim 1, wherein the resin tube has a multi-layer structure, and at least one of the multiple layers is molded from a resin material capable of absorbing laser light. 

The connection structure of claim 9, wherein the connection structure is a fuel supply line of an automobile. 

End Examiner’s Amendment

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1-3 and 5-10 are allowed over the prior art.
The closest prior art of record is US 2006/0249213 to Stieler et al. (hereinafter “Stieler”). Stieler discloses a connection structure between a resin tube and resin joint, suitable for use in fluid handling in vehicles. The joint includes inner and outer cylinders which together form an annular port for receiving the axial end of the resin tube therein. The axial end of the tube is inserted into the annular port and subsequently induction welded (i.e., laser welded) to the inner and outer cylinders. 
Within the annular port are annular protrusions formed on both of the inner peripheral surface of the outer cylinder and outer peripheral surface of the inner cylinder, where said protrusions protrude in the radial direction and are formed along the entire circumference of the annular port (i.e., entire circumferential direction).
The annular protrusions have a protrusion height in the radial direction such that when the axial end of the resin tube is inserted into the port, the annular protrusions do not deform or compress the axial end of the resin tube in the radial direction (i.e., the minimum size of the space between the annular protrusions formed on the inner peripheral surface of the outer cylinder and the outer peripheral surface of the inner cylinder, into which the axial end of the tube is inserted, is equal to or greater than the no-load (wall) thickness of the resin tube).
In view of prior art of record US 7,806,444 to Blivet et al., the annular protrusions may be modified to have a protrusion height such that the size of the space between the protrusions on the inner peripheral surface of the outer cylinder and the outer peripheral surface of the inner cylinder is smaller than the no-load thickness of the resin tube, such that when the axial end of 
However, the closest prior art of record, alone or in combination, does not disclose, nor teach/suggest two or more annular protrusions being formed in the annular port (on one of the inner peripheral surface of the outer cylinder or outer peripheral surface of the inner cylinder) which have (i) protrusion heights in the radial direction which are the same, (ii) axial cross-section shapes which are the same, and (iii) being spaced apart by a portion of the inner peripheral surface of the outer cylinder or outer peripheral surface of the inner cylinder which is a linear shape (i.e., flat) parallel to the axial direction, and where the two or more annular protrusions (i.e., more than one annular protrusion) have maximum heights in the annular space such that the space between the protrusions (at the maximum height) and the opposing inner or outer peripheral surface of the outer or inner cylinder, respectively, is smaller than the no-load thickness of the resin tube inserted therein (thereby resulting in the aforesaid compression and deformation of the axial end of the resin tube in the radial direction, in more than one instance in the axial direction). 
An exhaustive search and consideration of the prior art was conducted, however, no art was discovered which disclosed or reasonably taught/suggested the aforesaid features of the invention, alone or in combination. For these reasons, the Examiner has determined that the invention as defined by claims 1-3 and 5-10 is in proper condition for allowance. 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”.



Pertinent Prior Art
The following constitutes a list of prior art which the Examiner considers pertinent to the claimed invention and/or written description of the specification:
US 2019/0040980 to Bearer et al.
US 5,636,875 to Wasser
US 6,199,916 to Klinger et al.
US 2005/0062282 to Rosch et al.
US 2009/0261580 to Zakrzewski et al.
US 2015/0292664 to Mann et al.
US 2020/0240561 to Tan et al.
US 4,089,351 to Ward et al.
US 2006/0208485 to Discher et al.
US 2009/0308479 to Krauss et al.
US 6,832,785 to Zitkovic, Jr.
US 6,902,208 to Mobley et al.
US 2007/0200342 to Roberts-Moore et al.
US 2001/0002756 to Baerts et al.
US 2014/0332155 to Barthel et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782